Exhibit 99.1 NEWS RELEASE For Immediate Release January 23, 2008 For Further Information Contact: Charles R. Hageboeck, Chief Executive Officer and President (304) 769-1102 City Holding Company Announces 2007 Earnings Charleston, West Virginia – City Holding Company, “the Company” (NASDAQ:CHCO), a $2.5 billion bank holding company headquartered in Charleston, today announced net income of $51.0 million, or diluted earnings per share of $3.01, for the year ended December 31, 2007 compared to $53.2 million, or diluted earnings per share of $2.99 during 2006.Diluted earnings per share increased slightly (0.7%) despite an increase in the Company’s provision for loan losses from $3.8 million in 2006 (or 23 basis points of average loans outstanding) to $5.4 million in 2007 (or 31 basis points of average loans outstanding) and a decrease of $2.1 million in interest income from previously securitized loans.Return on assets for the full year was 2.03%, return on tangible equity was 21.0%, the net interest margin was 4.34%, and the efficiency ratio was 45.9%. For the fourth quarter of 2007, the Company reported net income of $12.8 million, or $0.78 per diluted share compared to $12.9 million or $0.74 per diluted share in the fourth quarter of 2006.This represents a 5.4% increase in diluted earnings per share.For the fourth quarter of 2007, the Company achieved a return on assets of 2.05%, a return on tangible equity of 21.6%, a net interest margin of 4.32%, and an efficiency ratio of 46.2%. Charles Hageboeck, Chief Executive Officer and President, stated, “In what has been a generally difficult operating environment in 2007, City’s performance has been solid. Many of City’s peers have announced lower earnings associated with sub-prime mortgage lending, reduced market valuations within their investment portfolios, write-offs of goodwill associated with acquisitions, etc. In contrast, City’s performance exhibited solid loan growth, strong capital and liquidity, solid growth in non-interest income, a net interest margin that has remained unchanged for three quarters in a row, stable expenses, and stable net loan losses.Following trends within the industry, City has experienced an increase in non-performing loans and past-due loans, predominantly focused in residential real-estate, home equity lending, and residential construction lending.Given trends within the industry, City has performed well. As a result, City’s stock price has held up better than most other banks of its size, and we believe that City remains extremely well positioned to continue its strategy of high performance and reasonable growth within its geographic markets. -3- The Company is one of the most profitable banks in the industry as measured by its return on assets of 2.03%.Diluted earnings per share exceeded 2006 despite headwinds from a higher provision for loan losses, a decrease in interest income of $2.1 million associated with run-off of the legacy portfolio of previously securitized loans, and a decrease in income associated with our retail credit card portfolio and merchant card portfolios of $1.5 million due to the sales of these portfolios. The two largest sources of non-interest income – branch service charges and insurance revenues – both showed solid growth in 2007, and the Company has continued to recruit additional talent to strengthen our ability to compete, and grow effectively in our primary markets.Although the Company’s nonperforming assets increased during the year, our low levels of net charge-offs excluding overdraft depository accounts of 0.07% in 2007 compares favorably to prior years and past due loans remain low at only 0.64% of total loans. Beyond maintaining its financial performance, the Company has embarked upon strategies to grow the franchise in 2007. The Company opened a new 7,500 square foot office in Martinsburg, WV that serves as the headquarters for the bank’s presence in the eastern panhandle of West Virginia, opened a new branch facility in Princeton, WV, and a new in-store branch in Ripley, WV.In addition, we continued to acquire additional parcels of land for future branch expansion and plan to start construction of a new location in Hurricane, WV during the second quarter of 2008.” Net Interest Income The Company’s tax equivalent net interest income decreased $5.4 million, or 5.2%, from $103.4 million in 2006 to $97.9 million in 2007.This decrease is primarily attributable to two factors.First, the Company experienced a decrease of $2.1 million in interest income from previously securitized loans for the year ended December 31, 2007 as compared to the year ended December 31, 2006 as the average balance of these loans decreased 52.8%.The decrease in average balances was partially mitigated by an increase in the yield on these loans from 42.2% for the year ended December 31, 2006 to 69.1% for the year ended December 31, 2007 (see Previously Securitized Loans). Secondly, the Company’s reported net interest margin experienced compression to 4.34% for the year ended December 31, 2007 as compared to 4.56% for the year ended December 31, 2006.Excluding Previously Securitized Loans and the sale of the Company’s retail credit card portfolio during the third quarter of 2006, the Company’s net interest margin, decreased from 4.22% for the year ended December 31, 2006 to 4.08% for the year ended December 31, 2007 resulting in a reduction of approximately $2.9 million in net interest income. While the average yield on the Company’s loans (net of Previously Securitized Loans) increased from 6.99% for the year ended December 31, 2006 to 7.11% for the year ended December 31, 2007, the average cost of interest bearing liabilities increased from 2.84% for the year ended December 31, 2006 to 3.19% for the year ended December 31, 2007. The increase in the average cost of interest bearing liabilities can in turn be linked to an increase in the cost of time deposits of 52 basis points between the years ended December 31, 2006 and 2007. -4- The Company’s tax equivalent net interest income decreased $1.0 million, or 4.2%, from $25.3 million during the fourth quarter of 2006 to $24.3 million during the fourth quarter of 2007.This decrease is attributable to two factors.First, the Company experienced a decrease of $0.3 million in interest income from previously securitized loans in the fourth quarter of 2007 as compared to the fourth quarter of 2006 as the average balance of these loans decreased 56.4%.The decrease in average balances was partially mitigated by an increase in the yield on these loans from 46.6% for the fourth quarter of 2006 to 93.2% for the fourth quarter of 2007 (see Previously Securitized Loans). Secondly, the Company’s reported net interest margin experienced compression to 4.32% in the fourth quarter of 2007 as compared to 4.43% in the fourth quarter of 2006.The Company’s net interest margin exclusive of Previously Securitized Loans decreased from 4.20% for the fourth quarter of 2006 to 4.05% for the fourth quarter of 2007 resulting in the reduction of approximately $1.1 million in net interest income. The average yield on the Company’s loans (exclusive of Previously Securitized Loans) decreased from 7.14% in the fourth quarter of 2006 to 7.04% in the fourth quarter of 2007, while the average cost of interest bearing liabilities increased from 3.08% in the fourth quarter of 2006 to 3.16% in the fourth quarter of 2007. The increase in the average cost of interest bearing liabilities can in turn be linked to an increase in the cost of time deposits of 16 basis points between the fourth quarters of 2006 and 2007. Credit Quality At December 31, 2007, the Allowance for Loan Losses (“ALLL”) was $17.6 million or 1.00% of total loans outstanding and 103% of non-performing loans compared to $15.4 million or 0.92% of loans outstanding and 385% of non-performing loans at December 31, 2006, and $17.0 million or 0.99% of loans outstanding and 87% of non-performing loans at September 30, 2007. As a result of the Company’s quarterly analysis of the adequacy of the ALLL, the Company recorded a provision for loan losses of $1.7 million in the fourth quarter of 2007 and $5.4 million for the year ended December 31, 2007 compared to $0.9 million and $3.8 million for the comparable periods in 2006.The provision for loan losses recorded during 2007 reflects difficulties encountered by certain commercial borrowers of the Company during the year, the downgrade of their related credits and management’s assessment of the impact of these difficulties on the ultimate collectibility of the loans. Additionally, the provision reflects an increase in the balance of commercial loans during the year.Changes in the amount of the provision and related allowance are based on the Company’s detailed methodology and are directionally consistent with changes in credit quality, growth, and changes in the composition and quality of the Company’s loan portfolio. The Company believes its methodology for determining the adequacy of its ALLL adequately provides for probable losses inherent in the loan portfolio. The Company’s ratio of non-performing assets to total loans and other real estate owned increased from 0.25% at December 31, 2006 to 1.20% at December 31, 2007 as a result of the downgrade of certain credit relationships mentioned earlier.The Company’s ratio at September 30, 2007 was 1.23%.This increase is attributable primarily to the difficulties encountered by certain commercial customers during 2007 and their related borrowings have been classified as substandard.Approximately 70% of the nonperforming loans at December 31, 2007 are due to a softening of the real estate market in Southeastern West Virginia.The remainder of the nonperforming loans are unrelated.Based on our analysis, the Company believes that the reserves allocated to the substandard loans and the value of the collateral securing such loans are adequate to cover losses that may result from these loans.While the Company’s non-performing assets have increased, our ratio of non-performing assets to total loans and other real estate owned continues to approximate that of our peer group (bank holding companies with total assets between $1 and $5 billion), which reported average non-performing assets as a percentage of loans and other real estate owned of 1.15% for the most recently reported quarter ended September 30, 2007. -5- The Company had net charge-offs of $1.0 million for the fourth quarter of 2007, with depository accounts representing $0.5 million (or approximately 51%) of this total. While charge-offs on depository accounts are appropriately taken against the ALLL, the revenue associated with depository accounts is reflected in service charges and has been steadily growing as the core base of checking accounts has grown.Net charge-offs on commercial and residential loans were $0.3 million and $0.2 million, respectively, for the fourth quarter, while installment loans experienced no net charge-offs during the quarter.The increase in charge-offs on commercial loans was primarily related to one credit that had been appropriately considered in establishing the allowance for loan losses in prior periods.Trends with respect to net charge-offs are improving, with annualized net charge-offs related to loans (excluding overdrafts) of 0.07% for 2007, as compared with 0.11% for 2006 and 0.22% for 2005. Non-interest Income For the full year, exclusive of investment securities gains /(losses) and the gain from the sale of the Company’s retail credit card portfolio and merchant credit card agreements, non-interest income increased $2.0 million, or 3.7%, from $52.6 million in 2006 to $54.6 million in 2007. Service charges from depository accounts increased $1.8 million, or 4.4%, from $42.6 million in 2006 to $44.4 million in 2007.Insurance commission revenues increased $1.8 million, or 75.2% due to the hiring of additional staff by City Insurance to provide worker’s compensation insurance to West Virginia businesses and to bolster the Company’s team of insurance agents focused on selling directly to retail customers.Partially off-setting these increases was a decrease in other income of $1.7 million due to lower credit card fee income as a result of the sale of the retail credit card portfolio during the third quarter of 2006 and the sale of the merchant credit card processing agreements during the first quarter of 2007. Exclusive of investment security gains, non-interest income increased $0.8 million to $14.3 million in the fourth quarter of 2007 as compared to $13.5 million in the fourth quarter of 2006.The largest source of non-interest income is service charges from depository accounts, which increased $0.7 million, or 7.1%, from $11.0 million during the fourth quarter of 2006 to $11.7 million during the third quarter of 2007.Insurance commission revenues increased $0.4 million, or 65.8% due to the hiring of additional staff by City Insurance to provide worker’s compensation insurance to West Virginia businesses and to bolster the Company’s team of insurance agents focused on selling directly to retail customers.Partially off-setting these increases was a decrease in other income of $0.5 million that was primarily due to the sale of the merchant credit card processing agreements during the first quarter of 2007. -6- Non-interest Expenses For the full year, non-interest expenses increased $1.1 million, or 1.6%, from $69.9 million in 2006 to $71.0 million in 2007, excluding $1.4 million of recognized losses from the redemption of $12.0 million of trust preferred securities during 2006.Salaries and employee benefits increased $1.5 million, or 4.5%, from 2006 due in part to additional staffing for new retail locations and insurance personnel to support the introduction of worker’s compensation insurance.Bankcard expenses increased $0.4 million, or 19.9%, due to increased usage by customers.These increases were partially offset by a $0.5 million decrease in other expenses.The decrease in other expenses was due to a $1.4 million decrease as a result of the sales of the retail and merchant card portfolios.That decrease was partially offset by a $1.0 million charge related to the Company’s proportionate share of certain losses incurred by Visa U.S.A. Inc. (see Visa U.S.A. Inc.). Non-interest expenses decreased $0.2 million from $18.1 million in the fourth quarter of 2006 to $17.9 million in the fourth quarter of 2007.Net of charges of $0.7 million related to the redemption of $6.0 million of the Company’s trust preferred securities, non-interest expenses increased $0.5 million (or 2.7%) to $17.9 million in the fourth quarter of 2007 as compared to $17.4 million in the fourth quarter of 2006.Salaries and employee benefits increased $0.4 million, or 4.8%, from the fourth quarter of 2006 due to additional staffing and other expenses increased $0.4 million, or 15.5%.The increase in other expenses was caused by a $1.0 million charge related to the Company’s proportionate share of certain losses incurred by Visa U.S.A. Inc. (see Visa U.S.A. Inc.) that was partially offset by a decrease of $0.3 million decrease in other taxes during the quarter.These increases were partially offset by decreases in advertising of $0.3 million, or 32.6%. VISA U.S.A. Inc. As a result of the Company’s membership interest in Visa U.S.A. Inc. (“Visa”), the Company was allocated expense of approximately $1.0 million in connection with pending and settled antitrust litigation against Visa during the fourth quarter of 2007.The litigation relates to an antitrust lawsuit brought by American Express against Visa that originated in 2004 and settled as of November 9, 2007, and litigation brought by Discover Financial Services (“Discover”) against Visa.Visa has described the aforementioned litigation matters and settlement with American Express in filings with the Securities and Exchange Commission.City is not a named defendant in either of the aforementioned lawsuits and, therefore, will not be directly liable for any amount of the settlement. However, in accordance with Visa’s by-laws, City may be required to share in certain losses incurred by Visa above and beyond the amounts described above. On October3, 2007, Visa announced that it had completed restructuring transactions in preparation for its initial public offering (“IPO”), which is expected to occur in the first half of 2008. As part of this restructuring, the Company received approximately 150,000 ClassUSAshares of Visa common stock. It is anticipated that some of these shares will be redeemed as part of the IPO with the remaining shares converted to ClassA shares on the third anniversary of the IPO or upon Visa’s settlement of certain litigation matters, whichever is later. Visa is expected to apply a portion of the proceeds from the IPO to fund an escrow account to cover certain litigation judgments and settlements.The Company anticipates that Visa’s escrow account will be sufficient to settle such litigation judgments and settlements with American Express and Discover.The Company also expects that, if and when Visa’s IPO occurs, the Company would no longer share any liability in connection with such litigation, and would realize recovery of the expense recorded by the Company prior to the IPO. -7- Income Tax Expense The Company’s effective income tax rate decreased from 34.8% for the year ended December 31, 2006 to 33.6% for the year ended December 31, 2007.This decrease was attributable to a decrease in the West Virginia corporate state tax rate, an increase in tax-exempt loan income, and the realization of $0.2 million of previously unrecognized tax positions during the third quarter of 2007. Balance Sheet Trends As compared to December 31, 2006, loans have increased $89.5 million (5.3%) at December 31, 2007 with increases in loans to depository institutions of $35.0 million (140.0%), commercial loans of $34.3 million (5.1%), home equity loans of $20.1 million (6.3%), installment loans of $5.3 (12.4%), and residential real estate loans of $3.6 million (0.6%).These increases were partially offset by decreases in previously securitized loans of $8.7 million (see Previously Securitized Loans). Total average depository balances decreased $1.5 million, or 0.1%, from the quarter ended December 31, 2006 to the quarter ended December 31, 2007.This decrease was attributable to decreases in average interest bearing demand deposits ($21.9 million) and noninterest bearing demand deposits ($17.4 million) being partially offset by increases in savings deposits ($30.2 million) and time deposits ($7.6 million). Previously Securitized Loans At December 31, 2007, the Company reported “Previously Securitized Loans” of $6.9 million compared to $15.6 million at December 31, 2006, representing a decrease of 55.8%.The yield on the previously securitized loans was 93.2% for the quarter ended December 31, 2007, compared to 82.9% for the quarter ended September 30, 2007, and 46.6% for the quarter ended December 31, 2006.The yield on the previously securitized loans has increased due to improved cash flows as net default rates have been less than previously estimated.The default rates have decreased as a result of the Company’s assumption of the servicing of all of the pool balances during the second quarter of 2005.Subsequent to our assumption of the servicing of these loans, the Company has experienced net recoveries but does not believe that the trend of net recoveries can be sustained indefinitely. -8- Capitalization and Liquidity One of the Company’s strengths is that it is highly profitable while maintaining strong liquidity and capital. With respect to liquidity, the Company’s loan to deposit ratio was 88.8% and the loan to asset ratio was 71.2% at December 31, 2007. The Company maintained investment securities totaling 16.8% of assets as of this date. Further, the Company’s deposit mix is weighted heavily toward checking and saving accounts that fund 42.8% of assets at December 31, 2007. Time deposits fund 37.4% of assets at December 31, 2007, but very few of these deposits are in accounts that have balances of more than $150,000, reflecting the core retail orientation of the Company. The Company is also strongly capitalized. With respect to regulatory capital, at December 31, 2007, the Company’s Leverage Ratio is 10.31%, the Tier I Capital ratio is 14.12%, and the Total Risk-Based Capital ratio is 15.11%. These regulatory capital ratios are significantly above levels required to be considered “well capitalized,” which is the highest possible regulatory designation. The Company repurchased 890,600 common shares at a weighted average price of $37.39 as part of a one million share repurchase plan authorized by the Board of Directors in December 2006.On August 21, 2007, the Company announced that the Board of Directors authorized the Company to buy back up to one million shares of its common shares (approximately 5% of outstanding shares) in open market transactions at prices that are accretive to the earnings per share of continuing shareholders.No time limit was placed on the duration of the share repurchase program.As part of this authorization, the Company rescinded the previous share repurchase program plan approved in December 2006. As a result of repurchases completed in 2007, the Company’s outstanding shares decreased 1,314,112 shares during the year (exclusive of stock option exercises), providing the Company’s shareholders increased earnings capacity as shares repurchased improve earnings per share on the remaining shares outstanding.As of January 19, 2008, the Company has approximately 512,000 shares remaining for repurchase under the plan approved by the Board of Directors in August 2007.The repurchase of 1,314,112 shares during 2007 represents 7.5% of total shares outstanding as of December 31, 2006.The Company’s tangible equity ratio was 9.7% at December 31, 2007 compared with a tangible equity ratio of 10.1% at December 31, 2006. City Holding Company is the parent company of City National Bank of West Virginia.City National operates 69 branches across West Virginia, Eastern Kentucky and Southern Ohio. -9- Forward-Looking Information This news release contains certain forward-looking statements that are included pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such information involves risks and uncertainties that could result in the Company's actual results differing from those projected in the forward-looking statements. Important factors that could cause actual results to differ materially from those discussed in such forward-looking statements include, but are not limited to, (1) the Company may incur additional loan loss provision due to negative credit quality trends in the future that may lead to a deterioration of asset quality; (2) the Company may incur increased charge-offs in the future; (3) the Company may experience increases in the default rates on previously securitized loans that would result in impairment losses or lower the yield on such loans; (4) the Company may continue to benefit from strong recovery efforts on previously securitized loans resulting in improved yields on these assets; (5)the Company could have adverse legal actions of a material nature; (6) the Company may face competitive loss of customers; (7) the Company may be unable to manage its expense levels; (8) the Company may have difficulty retaining key employees; (9) changes in the interest rate environment may have results on the Company’s operations materially different from those anticipated by the Company’s market risk management functions; (10) changes in general economic conditions and increased competition could adversely affect the Company’s operating results; (11) changes in other regulations and government policies affecting bank holding companies and their subsidiaries, including changes in monetary policies, could negatively impact the Company’s operating results; and (12) the Company may experience difficulties growing loan and deposit balances. Forward-looking statements made herein reflect management's expectations as of the date such statements are made. Such information is provided to assist stockholders and potential investors in understanding current and anticipated financial operations of the Company and is included pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The Company undertakes no obligation to update any forward-looking statement to reflect events or circumstances that arise after the date such statements are made. -10- CITY HOLDING COMPANY AND SUBSIDIARIES Financial Highlights (Unaudited) Three Months Ended December 31, Percent 2007 2006 Change Earnings ($000s, except per share data): Net Interest Income (FTE) $ 24,264 $ 25,333 (4.22 )% Net Income 12,758 12,939 (1.40 )% Earnings per Basic Share 0.78 0.74 5.41 % Earnings per Diluted Share 0.78 0.74 5.41 % Key Ratios (percent): Return on Average Assets 2.05 % 2.06 % (0.36 )% Return on Average Tangible Equity 21.56 % 20.98 % 2.76 % Net Interest Margin 4.32 % 4.43 % (2.62 )% Efficiency Ratio 46.15 % 46.40 % (0.54 )% Average Shareholders' Equity to Average Assets 11.84 % 12.14 % (2.49 )% Consolidated Risk Based Capital Ratios (a): Tier I 14.12 % 15.30 % (7.71 )% Total 15.11 % 16.19 % (6.67 )% Average Tangible Equity to Average Tangible Assets 9.72 % 10.06 % (3.38 )% Common Stock Data: Cash Dividends Declared per Share $ 0.31 $ 0.28 10.71 % Book Value per Share 18.14 17.46 3.92 % Tangible Book Value per Share 14.55 14.09 3.24 % Market Value per Share: High 39.15 41.87 (6.50 )% Low 33.41 37.49 (10.88 )% End of Period 33.84 40.89 (17.24 )% Price/Earnings Ratio (b) 10.85 13.81 (21.49 )% Twelve Months Ended December 31 Percent 2007 2006 Change Earnings ($000s, except per share data): Net Interest Income (FTE) $ 97,947 $ 103,359 (5.24 )% Net Income 51,026 53,187 (4.06 )% Earnings per Basic Share 3.02 3.00 0.67 % Earnings per Diluted Share 3.01 2.99 0.67 % Key Ratios (percent): Return on Average Assets 2.03 % 2.11 % (3.87 )% Return on Average Tangible Equity 20.99 % 22.37 % (6.19 )% Net Interest Margin 4.34 % 4.56 % (4.79 )% Efficiency Ratio 45.91 % 44.49 % 3.20 % Average Shareholders' Equity to Average Assets 12.01 % 11.80 % 1.78 % Common Stock Data: Cash Dividends Declared per Share $ 1.24 $ 1.12 10.71 % Market Value per Share: High 41.54 41.87 (0.79 )% Low 31.16 34.53 (9.76 )% (a) December 31, 2007 risk-based capital ratios are estimated (b) December 31, 2007 price/earnings ratio computed based on annualized fourth quarter 2007 earnings -11- CITY HOLDING COMPANY AND SUBSIDIARIES Financial Highlights (Unaudited) Book Value and Market Price Range per Share Market Price Book Value per Share Range per Share March 31 June 30 September 30 December 31 Low High 2003 $ 10.10 $ 10.74 $ 11.03 $ 11.46 $ 25.50 $ 37.15 2004 12.09 11.89 12.70 13.03 27.30 37.58 2005 13.20 15.56 15.99 16.14 27.57 39.21 2006 16.17 16.17 16.99 17.46 34.53 41.87 2007 17.62 17.40 17.68 18.14 31.16 41.54 Earnings per Basic Share Quarter Ended March 31 June 30 September 30 December 31 Year-to-Date 2003 $ 0.56 $ 0.73 $ 0.69 $ 0.64 $ 2.62 2004 0.66 0.80 0.66 0.67 2.79 2005 0.70 0.72 0.73 0.72 2.87 2006 0.71 0.78 0.78 0.74 3.00 2007 0.76 0.72 0.76 0.78 3.02 Earnings per Diluted Share Quarter Ended March 31 June 30 September 30 December 31 Year-to-Date 2003 $ 0.55 $ 0.72 $ 0.68 $ 0.63 $ 2.58 2004 0.65 0.79 0.65 0.66 2.75 2005 0.69 0.71 0.72 0.72 2.84 2006 0.71 0.77 0.77 0.74 2.99 2007 0.76 0.72 0.76 0.78 3.01 -12- CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Statements of Income (Unaudited) ($ in 000s, except per share data) Three Months Ended December 31, 2007 2006 Interest Income Interest and fees on loans $ 32,477 $ 32,157 Interest on investment securities: Taxable 5,968 6,800 Tax-exempt 420 423 Interest on deposits in depository institutions 119 459 Interest on federal funds sold 5 86 Total Interest Income 38,989 39,925 Interest Expense Interest on deposits 12,847 12,543 Interest on short-term borrowings 1,677 1,304 Interest on long-term debt 426 973 Total Interest Expense 14,950 14,820 Net Interest Income 24,039 25,105 Provision for loan losses 1,650 901 Net Interest Income After Provision for Loan Losses 22,389 24,204 Non-Interest Income Investment securities gains 1 72 Service charges 11,735 10,962 Insurance commissions 1,119 675 Trust and investment management fee income 514 498 Bank owned life insurance 600 576 Other income 312 803 Total Non-Interest Income 14,281 13,586 Non-Interest Expense Salaries and employee benefits 8,759 8,354 Occupancy and equipment 1,604 1,655 Depreciation 1,133 1,037 Professional fees 424 415 Postage, delivery, and statement mailings 601 735 Advertising 590 876 Telecommunications 456 549 Bankcard expenses 617 478 Insurance and regulatory 422 375 Office supplies 469 408 Repossessed asset (gains) losses, net of expenses (105 ) 6 Loss on early extinguishment of debt - 708 Other expenses 2,891 2,503 Total Non-Interest Expense 17,861 18,099 Income Before Income Taxes 18,809 19,691 Income tax expense 6,051 6,752 Net Income $ 12,758 $ 12,939 Basic earnings per share $ 0.78 $ 0.74 Diluted earnings per share $ 0.78 $ 0.74 Average Common Shares Outstanding: Basic 16,359 17,535 Diluted 16,414 17,601 -13- CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Statements of Income (Unaudited) ($ in 000s, except per share data) Twelve months ended December 31 2007 2006 Interest Income Interest and fees on loans $ 128,609 $ 123,945 Interest on investment securities: Taxable 25,677 28,418 Tax-exempt 1,689 1,782 Interest on loans held for sale - 322 Interest on deposits in depository institutions 521 1,477 Interest on federal funds sold 819 179 Total Interest Income 157,315 156,123 Interest Expense Interest on deposits 51,826 44,046 Interest on short-term borrowings 6,642 5,099 Interest on long-term debt 1,808 4,579 Total Interest Expense 60,276 53,724 Net Interest Income 97,039 102,399 Provision for loan losses 5,350 3,801 Net Interest Income After Provision for Loan Losses 91,689 98,598 Non-Interest Income Investment securities gains (losses) 45 (1,995 ) Service charges 44,416 42,559 Insurance commissions 4,090 2,335 Trust and investment management fee income 2,042 2,140 Bank owned life insurance 2,477 2,352 Gain on sale of credit card merchant agreements 1,500 3,563 Other income 1,566 3,249 Total Non-Interest Income 56,136 54,203 Non-Interest Expense Salaries and employee benefits 36,034 34,484 Occupancy and equipment 6,366 6,481 Depreciation 4,472 4,219 Professional fees 1,628 1,760 Postage, delivery, and statement mailings 2,588 2,832 Advertising 3,123 3,216 Telecommunications 1,809 2,048 Bankcard expenses 2,354 1,964 Insurance and regulatory 1,555 1,528 Office supplies 1,838 1,578 Repossessed asset (gains), net of expenses (157 ) (98 ) Loss on early extinguishment of debt - 1,368 Other expenses 9,403 9,905 Total Non-Interest Expense 71,013 71,285 Income Before Income Taxes 76,812 81,516 Income tax expense 25,786 28,329 Net Income $ 51,026 $ 53,187 Basic earnings per share $ 3.02 $ 3.00 Diluted earnings per share $ 3.01 $ 2.99 Average Common Shares Outstanding: Basic 16,877 17,701 Diluted 16,935 17,762 -14- CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Statements of Changes in Stockholders' Equity (Unaudited) ($ in 000s) Three Months Ended December 31, 2007 December 31, 2006 Balance at October 1 $ 291,720 $ 298,327 Net income 12,758 12,939 Other comprehensive income: Change in unrealized gain on securities available-for-sale 783 1,913 Change in underfunded pension liability 696 503 Change in unrealized gain on interest rate floors 3,550 (663 ) Cash dividends declared ($0.31/share) (5,025 ) - Cash dividends declared ($0.28/share) - (4,896 ) Issuance of stock award shares, net 56 13 Exercise of 6,488 stock options - 145 Excess tax benefits on stock compensation - 47 Purchase of 300,112 common shares of treasury (10,544 ) - Purchase of 76,700 common shares of treasury - (3,021 ) Balance at December 31 $ 293,994 $ 305,307 Twelve Months Ended December 31, 2007 December 31, 2006 Balance at January 1 $ 305,307 $ 292,141 Cumulative effect of adopting FIN 48 (125 ) - Net income 51,026 53,187 Other comprehensive income: Change in unrealized gain on securities available-for-sale 866 2,190 Change in unrealized gain on interest rate floors 4,600 (210 ) Change in underfunded pension liability 696 503 Cash dividends declared ($1.24/share) (20,728 ) - Cash dividends declared ($1.12/share) - (19,721 ) Issuance of stock award shares, net 427 484 Exercise of 7,300 stock options 154 - Exercise of 46,423 stock options - 798 Excess tax benefits on stock compensation 3 269 Purchase of 1,314,112 common shares of treasury (48,232 ) - Purchase of 666,753 common shares of treasury - (24,334 ) Balance at December 31 $ 293,994 $ 305,307 -15- CITY HOLDING COMPANY AND SUBSIDIARIES Condensed Consolidated Quarterly Statements of Income (Unaudited) ($ in 000s, except per share data) Quarter Ended Dec. 31 Sept. 30 June 30 March 31 Dec. 31 2007 2007 2007 2007 2006 Interest income $ 38,989 $ 39,597 $ 39,530 $ 39,198 $ 39,925 Taxable equivalent adjustment 226 224 231 230 228 Interest income (FTE) 39,215 39,821 39,761 39,428 40,153 Interest expense 14,950 15,374 15,196 14,756 14,820 Net interest income 24,265 24,447 24,565 24,672 25,333 Provision for loan losses 1,650 1,200 1,600 900 901 Net interest income after provision for loan losses 22,615 23,247 22,965 23,772 24,432 Noninterest income 14,281 13,814 13,689 14,371 13,586 Noninterest expense 17,861 18,031 17,525 17,616 18,099 Income before income taxes 19,035 19,030 19,129 20,527 19,919 Income tax expense 6,051 6,092 6,576 7,066 6,752 Taxable equivalent adjustment 226 224 231 230 228 Net income $ 12,758 $ 12,714 $ 12,322 $ 13,231 $ 12,939 Basic earnings per share $ 0.78 $ 0.76 $ 0.72 $ 0.76 $ 0.74 Diluted earnings per share 0.78 0.76 0.72 0.76 0.74 Cash dividends declared per share 0.31 0.31 0.31 0.31 0.28 Average Common Share (000s): Outstanding 16,359 16,714 17,100 17,369 17,535 Diluted 16,414 16,767 17,158 17,424 17,601 Net Interest Margin 4.32 % 4.32 % 4.32 % 4.41 % 4.43 % -16- CITY HOLDING COMPANY AND SUBSIDIARIES Non-Interest Income and Non-Interest Expense (Unaudited) ($ in 000s) Quarter Ended Dec. 31 Sept. 30 June 30 Mar 31 Dec. 31 2007 2007 2007 2007 2006 Non-Interest Income: Service charges $ 11,735 $ 11,192 $ 11,426 $ 10,063 $ 10,962 Insurance commissions 1,119 1,127 832 1,012 675 Trust and investment management fee income 514 523 437 568 498 Bank owned life insurance 600 596 585 696 576 Other income 312 377 364 513 803 Subtotal 14,280 13,815 13,644 12,852 13,514 Investment securities gains (losses) 1 (1 ) 45 - 72 Gain on sale of credit card merchant agreements - - - 1,500 - Total Non-Interest Income $ 14,281 $ 13,814 $ 13,689 $ 14,352 $ 13,586 Non-Interest Expense: Salaries and employee benefits $ 8,759 $ 9,307 $ 8,912 $ 9,057 $ 8,354 Occupancy and equipment 1,604 1,600 1,525 1,637 1,655 Depreciation 1,133 1,160 1,109 1,070 1,037 Professional fees 424 416 385 403 415 Postage, delivery, and statement mailings 601 641 569 777 735 Advertising 590 801 880 852 876 Telecommunications 456 438 460 455 549 Bankcard expenses 617 623 597 518 478 Insurance and regulatory 422 364 383 385 375 Office supplies 469 472 442 455 408 Repossessed asset (gains) losses, net of expenses (105 ) (47 ) 9 (14 ) 6 Loss on early extinguishment of debt - 708 Other expenses 2,891 2,256 2,254 2,002 2,503 Total Non-Interest Expense $ 17,861 $ 18,031 $ 17,525 $ 17,597 $ 18,099 Employees (Full Time Equivalent) 811 808 807 791 779 Branch Locations 69 68 68 68 67 -17- CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Balance Sheets ($ in 000s) December 31 December 31 2007 2006 (Unaudited) Assets Cash and due from banks $ 64,726 $ 58,014 Interest-bearing deposits in depository institutions 9,792 27,434 Federal funds sold - 25,000 Cash and cash equivalents 74,518 110,448 Investment securities available-for-sale, at fair value 382,098 472,398 Investment securities held-to-maturity, at amortized cost 34,918 47,500 Total investment securities 417,016 519,898 Gross Loans 1,767,021 1,677,469 Allowance for loan losses (17,581 ) (15,405 ) Net loans 1,749,440 1,662,064 Bank owned life insurance 64,467 55,195 Premises and equipment 54,635 44,689 Accrued interest receivable 11,254 12,337 Net deferred tax assets 20,633 23,652 Intangible assets 58,238 58,857 Other assets 32,566 20,667 Total Assets $ 2,482,767 $ 2,507,807 Liabilities Deposits: Noninterest-bearing $ 314,231 $ 321,038 Interest-bearing: Demand deposits 397,510 422,925 Savings deposits 350,607 321,075 Time deposits 927,733 920,179 Total deposits 1,990,081 1,985,217 Short-term borrowings 145,080 136,570 Long-term debt 21,809 48,069 Other liabilities 31,803 32,644 Total Liabilities 2,188,773 2,202,500 Stockholders' Equity Preferred stock, par value $25 per share: 500,000 shares authorized; none issued - - Common stock, par value $2.50 per share: 50,000,000 shares authorized; 18,499,282 shares issued at December 31, 2007 and December 31, 2006 less 2,292,357 and 1,009,095 shares in treasury, respectively 46,249 46,249 Capital surplus 103,390 104,043 Retained earnings 224,386 194,213 Cost of common stock in treasury (80,664 ) (33,669 ) Accumulated other comprehensive income (loss): Unrealized loss on securities available-for-sale (1,783 ) (2,649 ) Unrealized gain (loss) on derivative instruments 4,390 (210 ) Underfunded pension liability (1,974 ) (2,670 ) Total Accumulated Other Comprehensive Income (Loss) 633 (5,529 ) Total Stockholders' Equity 293,994 305,307 Total Liabilities and Stockholders' Equity $ 2,482,767 $ 2,507,807 -18- CITY HOLDING COMPANY AND SUBSIDIARIES Loan Portfolio (Unaudited) ($ in 000s) Dec 31 Sept 30 June 30 March 31 Dec 31 2007 2007 2007 2007 2006 Residential real estate $ 602,057 $ 600,094 $ 601,045 $ 596,412 $ 598,502 Home equity 341,818 338,161 330,203 324,653 321,708 Commercial, financial, and agriculture 707,987 666,960 681,388 663,183 673,719 Loans to depository institutions 60,000 60,000 60,000 50,000 25,000 Installment loans to individuals 48,267 46,244 47,397 44,756 42,943 Previously securitized loans 6,892 8,317 10,321 12,744 15,597 Gross Loans $ 1,767,021 $ 1,719,776 $ 1,730,354 $ 1,691,748 $ 1,677,469 CITY HOLDING COMPANY AND SUBSIDIARIES Previously Securitized Loans (Unaudited) ($ in millions) Annualized Effective December 31 Interest Annualized Year Ended: Balance (a) Income (a) Yield (a) 2005 $ 30.3 $ 11.4 27 % 2006 15.6 9.4 42 % 2007 6.9 7.3 69 % 2008 5.0 5.7 91 % 2009 3.6 4.1 91 % 2010 3.1 3.2 91 % a - 2005, 2006, and 2007 amounts are based on actual results.2008, 2009, and 2010 amounts are based on estimated amounts. Note: The amounts reflected in the table above require management to make significant assumptions based on estimated future default, prepayment, and discount rates. Actual performance could be significantly different from that assumed, which could result in actual results being materially different from the amounts estimated above. -19- CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Average Balance Sheets, Yields, and Rates (Unaudited) ($ in 000s) Three Months Ended December 31, 2007 2006 Average Yield/ Average Yield/ Balance Interest Rate Balance Interest Rate Assets: Loan portfolio: Residential real estate $ 599,087 $ 9,429 6.24 % $ 600,372 $ 8,853 5.85 % Home equity 339,783 6,432 7.51 % 320,302 6,439 7.98 % Commercial, financial, and agriculture 685,292 12,652 7.32 % 683,776 13,223 7.67 % Loans to depository institutions 60,000 777 5.14 % 26,691 361 5.37 % Installment loans to individuals 47,645 1,459 12.15 % 41,827 1,297 12.30 % Previously securitized loans 7,359 1,728 93.16 % 16,878 1,984 46.64 % Total loans 1,739,166 32,477 7.41 % 1,689,846 32,157 7.55 % Securities: Taxable 442,627 5,968 5.35 % 494,380 6,800 5.46 % Tax-exempt 39,133 645 6.54 % 40,006 650 6.45 % Total securities 481,760 6,613 5.45 % 534,386 7,450 5.53 % Deposits in depository institutions 9,322 120 5.11 % 37,827 459 4.81 % Federal funds sold 435 5 4.56 % 5,989 87 5.76 % Total interest-earning assets 2,230,683 39,215 6.97 % 2,268,048 40,153 7.02 % Cash and due from banks 50,695 49,068 Bank premises and equipment 53,006 44,073 Other assets 174,938 172,709 Less:Allowance for loan losses (17,273 ) (15,631 ) Total assets $ 2,492,049 $ 2,518,267 Liabilities: Interest-bearing demand deposits 404,613 989 0.97 % 426,536 1,367 1.27 % Savings deposits 346,955 1,446 1.65 % 316,734 1,207 1.51 % Time deposits 922,671 10,413 4.48 % 915,041 9,969 4.32 % Short-term borrowings 166,535 1,677 4.00 % 125,448 1,304 4.12 % Long-term debt 21,828 426 7.74 % 74,200 973 5.20 % Total interest-bearing liabilities 1,862,602 14,951 3.18 % 1,857,959 14,820 3.16 % Noninterest-bearing demand deposits 306,108 323,500 Other liabilities 28,350 31,153 Stockholders' equity 294,989 305,655 Total liabilities and stockholders' equity $ 2,492,049 $ 2,518,267 Net interest income $ 24,264 $ 25,333 Net yield on earning assets 4.32 % 4.43 % -20- CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Average Balance Sheets, Yields, and Rates (Unaudited) ($ in 000s) Twelve Months Ended December 31, 2007 2006 Average Yield/ Average Yield/ Balance Interest Rate Balance Interest Rate Assets: Loan portfolio: Residential real estate $ 597,216 $ 36,573 6.12 % $ 598,017 $ 34,483 5.77 % Home equity 330,997 25,523 7.71 % 311,854 24,384 7.82 % Commercial, financial, and agriculture 675,598 50,771 7.51 % 661,871 49,716 7.51 % Loans to depository institutions 57,315 3,048 5.32 % 8,372 449 5.36 % Installment loans to individuals 46,112 5,426 11.77 % 47,477 5,507 11.60 % Previously securitized loans 10,518 7,266 69.08 % 22,273 9,406 42.23 % Total loans 1,717,756 128,607 7.49 % 1,649,864 123,945 7.51 % Securities: Taxable 472,438 25,677 5.43 % 539,634 28,418 5.27 % Tax-exempt 39,623 2,599 6.56 % 42,113 2,741 6.51 % Total securities 512,061 28,276 5.52 % 581,747 31,159 5.36 % Loans held for sale - - - 2,496 322 12.90 % Deposits in depository institutions 11,940 521 4.36 % 30,633 1,478 4.82 % Federal funds sold 15,690 819 5.22 % 3,433 179 5.21 % Total interest-earning assets 2,257,447 158,223 7.01 % 2,268,173 157,083 6.93 % Cash and due from banks 50,675 50,571 Bank premises and equipment 48,929 43,111 Other assets 171,347 171,214 Less:Allowance for loan losses (16,406 ) (16,008 ) Total assets $ 2,511,992 $ 2,517,061 Liabilities: Interest-bearing demand deposits 418,532 4,766 1.14 % 433,244 5,284 1.22 % Savings deposits 342,119 5,705 1.67 % 314,732 3,983 1.27 % Time deposits 922,886 41,355 4.48 % 877,592 34,779 3.96 % Short-term borrowings 160,338 6,642 4.14 % 143,705 5,099 3.55 % Long-term debt 24,476 1,808 7.39 % 85,893 4,579 5.33 % Total interest-bearing liabilities 1,868,351 60,276 3.23 % 1,855,166 53,724 2.90 % Noninterest-bearing demand deposits 312,567 335,089 Other liabilities 29,435 29,840 Stockholders' equity 301,639 296,966 Total liabilities and stockholders' equity $ 2,511,992 $ 2,517,061 Net interest income $ 97,947 $ 103,359 Net yield on earning assets 4.34 % 4.56 % -21- CITY HOLDING COMPANY AND SUBSIDIARIES Analysis of Risk-Based Capital (Unaudited) ($ in 000s) Dec 31 Sept 30 June 30 March 31 Dec 31 2007 (a) 2007 2007 2007 2006 Tier I Capital: Stockholders' equity $ 293,994 $ 291,720 $ 294,783 $ 303,354 $ 305,307 Goodwill and other intangibles (58,238 ) (58,328 ) (58,504 ) (58,681 ) (58,857 ) Accumulated other comprehensive (income) loss (633 ) 4,396 8,647 4,684 2,859 Qualifying trust preferred stock 16,000 16,000 16,000 16,000 16,000 Unrealized Loss on AFS securities (247 ) (94 ) (97 ) - - Excess deferred tax assets - - (342 ) (2,983 ) - Total tier I capital $ 250,876 $ 253,694 $ 260,486 $ 262,374 $ 265,309 Total Risk-Based Capital: Tier I capital $ 250,876 $ 253,694 $ 260,486 $ 262,374 $ 265,309 Qualifying allowance for loan losses 17,581 16,980 16,616 16,082 15,405 Total risk-based capital $ 268,457 $ 270,674 $ 277,102 $ 278,456 $ 280,714 Net risk-weighted assets $ 1,776,158 $ 1,709,486 $ 1,719,540 $ 1,712,680 $ 1,734,214 Ratios: Average stockholders' equity to average assets 11.84 % 11.82 % 12.11 % 12.27 % 12.14 % Tangible capital ratio 9.72 % 9.59 % 9.58 % 9.79 % 10.06 % Risk-based capital ratios: Tier I capital 14.12 % 14.84 % 15.15 % 15.32 % 15.30 % Total risk-based capital 15.11 % 15.83 % 16.11 % 16.26 % 16.19 % Leverage capital 10.31 % 10.38 % 10.52 % 10.68 % 10.79 % (a) December 31, 2007 risk-based capital ratios are estimated CITY HOLDING COMPANY AND SUBSIDIARIES Intangibles (Unaudited) ($ in 000s) As of and for the Quarter Ended Dec 31 Sept 30 June 30 March 31 Dec 31 2007 2007 2007 2007 2006 Intangibles, net $ 58,238 $ 58,328 $ 58,504 $ 58,681 $ 58,857 Intangibles amortization expense 177 176 177 176 181 -22- CITY HOLDING COMPANY AND SUBSIDIARIES Summary of Loan Loss Experience (Unaudited) ($ in 000s) Quarter Ended Dec 31 Sept 30 June 30 March 31 Dec 31 2007 2007 2007 2007 2006 Balance at beginning of period $ 16,980 $ 16,616 $ 16,083 $ 15,405 $ 15,557 Charge-offs: Commercial, financial, and agricultural 359 - 120 35 844 Real estate-mortgage 203 240 452 111 230 Installment loans to individuals 108 91 60 84 126 Overdraft deposit accounts 938 1,035 956 860 892 Total charge-offs 1,608 1,366 1,588 1,090 2,092 Recoveries: Commercial, financial, and agricultural 23 19 41 148 101 Real estate-mortgage 36 22 15 15 350 Installment loans to individuals 97 89 98 132 118 Overdraft deposit accounts 405 400 367 573 470 Total recoveries 561 530 521 868 1,039 Net charge-offs 1,047 836 1,067 222 1,053 Provision for loan losses 1,650 1,200 1,600 900 901 Balance at end of period $ 17,583 $ 16,980 $ 16,616 $ 16,083 $ 15,405 Loans outstanding $ 1,767,021 $ 1,719,776 $ 1,730,354 $ 1,691,748 $ 1,677,469 Average loans outstanding 1,739,166 1,729,267 1,710,989 1,690,946 1,689,846 Allowance as a percent of loans outstanding 1.00 % 0.99 % 0.96 % 0.95 % 0.92 % Allowance as a percent of non-performing loans 103.28 % 86.47 % 145.11 % 235.75 % 384.93 % Net charge-offs (annualized) as a percent of average loans outstanding 0.24 % 0.19 % 0.25 % 0.05 % 0.25 % Net charge-offs, excluding overdraft deposit accounts, (annualized) as a percent of average loans outstanding 0.12 % 0.05 % 0.11 % (0.02 )% 0.15 % -23- CITY HOLDING COMPANY AND SUBSIDIARIES Summary of Non-Performing Assets (Unaudited) ($ in 000s) Dec 31 Sept 30 June 30 March 31 Dec 31 2007 2007 2007 2007 2006 Nonaccrual loans $ 16,437 $ 18,896 $ 11,194 $ 6,714 $ 3,319 Accruing loans past due 90 days or more 390 566 212 108 635 Previously securitized loans past due 90 days or more 198 176 45 - 48 Total non-performing loans 17,025 19,638 11,451 6,822 4,002 Other real estate owned, excluding property associated with previously securitized loans 4,163 1,091 624 290 161 Other real estate owned associated with previously securitized loans - 405 231 252 20 Other real estate owned 4,163 1,496 855 542 181 Total non-performing assets $ 21,188 $ 21,134 $ 12,306 $ 7,364 $ 4,183 Non-performing assets as a percent of loans and other real estate owned 1.20 % 1.23 % 0.71 % 0.44 % 0.25 % CITY HOLDING COMPANY AND SUBSIDIARIES Summary of Total Past Due Loans (Unaudited) ($ in 000s) Dec 31 Sept 30 June 30 March 31 Dec 31 2007 2007 2007 2007 2006 Residential real estate $ 5,480 $ 4,500 $ 3,354 $ 2,372 $ 4,534 Home equity 2,141 1,075 879 999 1,083 Commercial, financial, and agriculture 1,506 311 2,248 1,185 2,082 Loans to depository institutions - Installment loans to individuals 385 279 370 283 389 Previously securitized loans 1,099 948 799 596 1,110 Overdraft deposit accounts 612 575 692 500 652 Total past due loans $ 11,223 $ 7,688 $ 8,342 $ 5,935 $ 9,850 -24-
